Citation Nr: 0712736	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  00-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease for the 
period prior to October 31, 1997.

2.  Entitlement to a rating in excess of 60 percent for 
lumbosacral strain and degenerative disc disease for the 
period from October 31, 1997.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) for the period prior to 
October 31, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.  

During the course of this appeal, the RO awarded increased 
ratings of 20 percent (effective from April 20, 1994) and 60 
percent (effective from October 21, 1997) as well as a TDIU 
(effective from October 21, 1997).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993). Therefore, the veteran's appeal remains open.

This case was previously the subject of Board remands in 
April 1997, June 2004, and September 2005.  


FINDINGS OF FACT

1.  Prior to October 31, 1997, the veteran's lumbosacral 
strain with degenerative disc disease was not manifested by 
severe limitation of motion, listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, abnormal 
mobility on forced motion, or neurological impairment.


2.  Since October 31, 1997, the veteran's service-connected 
lumbosacral strain with degenerative disc disease of the 
lumbar spine has been manifested by pain and functional loss 
such that he requires regular use of assistive devices. The 
evidence of record indicates that the veteran's service-
connected low back disability does not encompass spinal cord 
involvement, ankylosis or foot drop.

3.  Prior to October 31, 1997, the veteran did not meet the 
schedular criteria for a TDIU. 

4.  Prior to October 31, 1997, the veteran did not have 
service-connected disabilities precluding him from securing 
or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease prior to 
October 31, 1997, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5293-
5295 (2001).  

2.  An evaluation in excess of 60 percent for lumbosacral 
strain with degenerative disc disease of the lumbar spine, 
beginning October 31, 1997, is not warranted. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.40, 4.45, .4.59, 4.71a; Diagnostic Code 5293 
(effective prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003, adding 
diagnostic codes 5235 to 5243).

3.  The criteria for an effective date earlier than October 
31, 1997, for the award of a TDIU have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.157, 3.159, 3.340, 3.341, 3.400, 4.1, 4.15, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran filed his claims for an increased rating and 
entitlement to TDIU prior to the enactment of the VCAA.  The 
record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in January and April 2005, subsequent to the initial 
adjudication of the claim.  While these letters provided 
adequate notice with respect to the evidence necessary to 
establish a higher disability rating, it did not provide 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal.  See Dingess, 
supra.  However, despite the inadequate notice provided to 
the appellant on this element, the Board finds that there is 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The veteran was afforded notice of the criteria 
needed to establish a disability rating and effective date in 
a November 2006 Supplemental Statement of the Case.  

Additionally, since the criteria for an increased rating 
and/or TDIU are not met prior to October 31, 1997, a higher 
disability evaluation prior to October 31, 1997, will not be 
assigned in this case, so there can be no possibility of any 
prejudice to the appellant in not notifying him of the 
evidence pertinent to the effective date element.  Thus, 
there can be no possibly of any prejudice to the appellant by 
not notifying him of the evidence necessary to establish an 
effective date at an earlier date. .

The Board also notes that the evidence prior to October 31, 
1997 contains appropriate VA examinations.  Similarly, 
available service records and pertinent VA medical records 
prior to October 31, 1997, have been obtained.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate the claims decided herein.  The 
Board is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claims for a higher disability evaluation and TDIU 
prior to October 31, 1997. 


Evidentiary Background

In a March 1994 statement, the veteran's private 
chiropractor, Dr. N.H., reported that he had been treating 
the veteran for various conditions including lumbar spine 
pain since 1980.  The veteran's back condition was manifested 
by loss of range of motion and tenderness with radiation of 
pain into both thighs.

In an August 1994 statement, Dr. L.S., a private family 
practitioner, noted that he had been treating the veteran 
since March 1994 for cervical and lumbar problems.  The 
veteran's medication included Darvocet, Flexeril, and 
Trilisate.  
In December 1994, the veteran sought VA medical treatment 
with complaints of back and neck pain.  Examination of his 
back revealed normal range of motion with negative straight 
raise test.  Motor and sensory examination was intact.  
Assessment was degenerative joint disease of the cervical and 
lumbar spine with no neurological deficits.  

At a hearing before a RO hearing office in October 1994, the 
veteran reported a lot of back pain with spasms.  These 
complaints were associated with bending.  He also reported 
limitations in how far he could bend.  He tried not to lift 
anything unless others were around him to help.  His 
medication helped "very little."  He used a TENS unit and 
occasionally wore a back brace or used a cane.  According to 
the veteran, his pain radiated down into his right leg as far 
as his knee.  The pain would come and go.  He reported that 
his right leg would sometimes go out on him while he was 
walking.  He could not sit or stand very long times.  He 
indicated that he had traveled 150 miles for the hearing, but 
had to stop 5 times.  Going up and down stairs bother him and 
resulted in shooting back pain.  His sleep was disturbed due 
to back pain as he only got 3 hours of sleep a night.  

In support of his claim, the veteran, in October 1994, 
submitted several statements signed by friends and family who 
noted that the veteran had difficulty bending and picking up 
things due to his back problems.  As a result, he often spent 
days in bed.  The veteran was also reported to have 
difficulty lifting weights without pain and his legs would 
give out when he walked.  

During a November 1994 VA compensation and pension 
examination , he reported intermittent episodes of low back 
pain since service with occasional episodes of pain radiating 
into his posterior right buttock and posterior right side to 
his knee.  He had regular chiropractic manipulations 4 to 5 
times a year.  The examiner noted moderate limitation of both 
lateral and forward bending.  The veteran bent laterally only 
50 percent of normal and bent forward to between 40 to 50 
degrees.  The examiner observed that there seemed to be an 
"element of voluntary muscle restriction" in the veteran's 
bending activities.  No muscle spasm or abnormal spinal 
curvature was observed.  The veteran could perform heel and 
toe walking and deep knee bends without difficulty.  Deep 
tendon reflexes in the lower extremities were equal and 
active.  Straight leg raise testing to 90 degrees caused only 
"a mild degree of low back pain."  The veteran was able to 
sit upright on the examining table with his legs outstretched 
in front of him.  The examiner observed good muscle strength 
in both lower extremities.  Prior X-rays in February 1994 
were noted to show a narrowed L5-S1 disc.  

In March 1995, the veteran sought VA medical treatment for 
complaints of severe back pain.  Positive straight leg raise 
test at 20 degrees on the left was noted; however, deep 
tendon reflexes were normal.  

The veteran was afforded another personal hearing at the RO 
in November 1995.  He testified that his back medication was 
not working.  He reported a constant burning sensation in his 
back from his waist to his right leg.  He reported daily back 
and leg spasms.  He continued to wear a TENS unit; however, 
it did not work.  He did not use a back brace.  He reported 
that his back popped when he tried to move to the side.  He 
felt stiff in the mornings.  He reported that his lost his 
balance while walking due to his back disability.  

In May 1996, the veteran underwent a private physical 
examination apparently in connection with a claim for Social 
Security disability benefits.  He reported that his neck and 
low back hurt nearly all of the time.  Examination revealed 
strong lower extremities.  However, the veteran was not able 
to squat and rise quickly and used his hand for support to 
rise and balance himself.  His joints had no abnormal 
configurations.  Neurological examination revealed no 
paralysis and his gait was normal with the exception of him 
favoring his left foot due to hallus valgus of the left big 
toe.  Deep tendon reflexes and Romberg tests were negative.  
Similarly, Babinski was negative.  Sensory and motor 
examination was normal with no tremor or rigidity.  However, 
the veteran did have difficulty distinguishing between sharp 
and dull pain on both lower extremities.  X-rays of the 
lumbar spine showed degenerative changes with large 
multilevel osteophytes.  Posterior alignment and disc spaces 
were preserved and there was no compression deformity.   
Based on the examination, the examining physician opined that 
the veteran was able to perform work activities such as sit, 
stand, move about, lift, carry, handle objects, hear and 
speak without difficulty.  The veteran's pain was felt to be 
moderate (5 on a scale from 1 to 10).  Omitting voluntary 
muscle restrictions, the examiner opined that the veteran had 
50 percent motion in his neck and back.  The veteran was able 
to walk on his heels and toes with his only limitation being 
his left big toe.  Deep knee bend was normal and the veteran 
exhibited no back pain with straight leg raising to 90 
degrees.  Similarly, there was no evidence of muscle 
weakness.  The veteran was able to hold his leg straight out 
in front of him when sitting and was able to hold his feet 
stiff against resistance.  The veteran was able to dress 
himself was relative ease.  The examiner opined that, if the 
veteran were to lose 25 pounds and be more active, he would 
improve his daily life.  

On October 31, 1997, the veteran underwent a VA compensation 
and pension examination.  He reported pain all of the time 
with acute episodes 6 or 7 times a year.  These episodes 
usually lasted about 2 weeks.  He reported tingling in both 
legs, worse on the right, with pain radiating down into the 
right buttock, leg, calf, and foot.  He also reported left 
leg tingling with a recent acute episode.  The veteran was 
unable to lift even a sack of groceries, mow the yard, or 
take part in any physical activity. 

The veteran was observed to hold his back stiff and stand in 
a slightly crouched position with his knees slightly bent and 
his hips slightly bent 10 degrees in all areas with the trunk 
held forward 10 degrees.  The veteran used a walking stick 
for balance.  The veteran forward flexed to 30 degrees with 
obvious right paravertebral muscle spasm.  Lateral bending 
was to 10 degrees bilaterally.  Extension and rotation of the 
trunk was to 10 degrees.  Any motion was noted to result in 
increased spasm in the lower back.  Response to pinprick 
revealed general hypesthesia involving the lateral side of 
the right thigh, calf, and leg.  No pathological reflexes 
were elicited.  Pertinent diagnoses were chronic lumbar 
strain syndrome, probable degenerative joint disease, and 
mild sciatic neuritis on the right involving the S1 nerve 
root.  The examiner opined that the veteran was unable to 
perform average employment in a civil occupation.  The 
examiner noted that, during this acute episode, the veteran 
was almost completely unable to work.  Furthermore, it was 
opined that the veteran was incapacitated from doing any kind 
of physical work.  

In a series of interrogatories prepared for the Social 
Security Administration in January 1998, the veteran's 
physician reported that the veteran had muscle spasms and 
pain in his spine with radiculopathy.  The veteran was noted 
to have a halting gait and used a cane.  The veteran was 
unable to stand on his heels or tiptoes, squat, or rise from 
a squatting position.  He also had limitation of the spine 
with his back being described as "very tight."  Extension 
was 10 degrees with complaints of low back and hip pain.  
Lateral bending was to 10 degrees as was bilateral rotation.  
The veteran was noted to have abnormal deep tendon reflexes.  

Subsequent private outpatient treatment records show 
continued complaints of low back pain with tingling of the 
right leg.  In August 1998, he had tingling in his right leg 
that felt like a TENS unit.  In an August 1998 letter to the 
veteran's physician, a private physical therapist reported 
that the veteran had intermittent bilateral lumbosacral pain 
and ache with left lateral thigh numbness and aches.  The 
pain was rated as 7 to 8 out of 10.  The veteran had positive 
sleep disturbance.  The veteran had a mild left lateral 
pelvic shift with mild increased lumbar lordosis.  Bilateral 
side bending, bilateral rotation and flexion were less than 
75 percent of normal while extension as less than 50 percent 
of normal.  Bilateral patellar reflexes were 1+ while 
sensation was intact throughout.   Right lower extremity 
strength was 4/5.  Repeated testing of the lumbar spine 
resulted in increased right posterior lateral thigh symptoms.  
Bilateral lower extremity radiculopathy with decreased range 
of motion, strength, and postural balance was noted.  

In April 1998, the Social Security Administration (SSA) 
rendered a decision awarding the veteran Social Security 
disability benefits.  The SSA determined that the veteran 
became unable to work in October 1994.  The veteran's lumbar 
disc disease, chronic lumbar strain syndrome, degenerative 
joint disease of the cervical spine, and hallux valgus of the 
left big toe were held to be impairments that were severe.  

A February 2001 VA outpatient treatment record notes that the 
veteran had an increase in his low back pain following an 
automobile accident the previous month.  Examination of the 
lumbosacral spine revealed moderate limitation of motion.  

A July 2003 VA outpatient treatment record notes that the 
veteran's low back pain was fairly well controlled by 
ibuprofen and methocarbamol.  However, after recently lifting 
a heavy object with his wife his back pain markedly worsened 
and he had to take Vicodin.  

During treatment in February 2004, the veteran was noted to 
have moderate limitation of motion of his back.  In August 
2004, he complained of pain in various joints including his 
back.  He also reported that muscle relaxants had not 
reviewed muscle spasms.  Again, moderate limitation of motion 
of his back was noted by the treating physician.  Similar 
findings were noted in October 2004.  Subsequent records show 
continued treatment for low back pain. 

Increased Rating for Service-Connected Back Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006). 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2. 

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

Under 38 C.F.R. § 4.14 the evaluation of the same disability 
under various diagnoses is to be avoided, however, the 
regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).   

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003. See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation should be applied. VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2006).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  A VA General Counsel opinion has also held that 
Diagnostic Code 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable. VAOPGCPREC 37-97 (O.G.C. 
Prec. 37-97).

Prior to September 2003, the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent). 38 C.F.R. § 4.71a, Code 5292 (effective before 
September 26, 2003).  For lumbosacral strain ratings were 
provided when there was evidence of characteristic pain on 
motion (10 percent), muscle spasm on extreme forward bending 
with loss of lateral spine motion, unilateral, in a standing 
position (20 percent), or listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 38 
C.F.R. § 4.71, Code 5295 (effective before September 26, 
2003).

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder is shown to be 
mild (10 percent), moderate with recurring attacks (20 
percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective before September 23, 
2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2).  If intervertebral disc syndrome was present in more 
than one spinal segment, provided that the effects in each 
spinal segment were clearly distinct, each segment of the 
spine was to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent). 
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2005).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 23, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire 
spine (100 percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine 
to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or the combined range 
of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis (20 percent); and For 
forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees, or 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height (10 percent). 

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 23, 2003).

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1). For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted. 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as follows:

With incapacitating episodes having a 
total duration of at least 6 weeks during 
the past 12 months (60 percent);

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 12 
months (40 percent);

With incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the past 12 
months (20 percent); and

With incapacitating episodes having a 
total duration of at least one week but 
less than 2 weeks during the past 12 
months (10 percent).

38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (effective from 
September 26, 2003).


Evaluation Prior to October 31, 1997

Having reviewed the record, the Board has determined that an 
evaluation in excess of 20 percent disabling is not warranted 
for the period prior to October 31, 1997, under Diagnostic 
Code 5295.  While various private and VA medical evidence 
prior to October 31, 1997, shows that the veteran sought 
treatment for lumbar spine pain, there was no evidence of 
positive Goldthwaite's sign.  Range of motion in December 
1994 was normal.  While limitation of motion was noted during 
examination in November 1994, the examiner opined that this 
limitation was moderate in severity.  While x-rays showed 
findings showed a narrowed L5-S1 disc, listing of the whole 
spine to the opposite side is not demonstrated prior to 
October 1997.  The May 1996 disability examiner felt that the 
veteran could perform work activities such as sitting, 
standing, moving, lifting, carrying, and handling objects 
without difficulty.  Furthermore, his pain was felt to be 
moderate.  Thus, the evidence does not suggest abnormal 
mobility on forced motion.  While there is some loss of 
lateral spine motion and minimal degenerative/osteoarthritic 
changes are shown by X-ray prior to October 1997, in the 
Board's view the evidence does not suggest that there is loss 
of lateral spine motion of such a degree as to indicate 
severe symptomatology.  For these reasons, the Board is of 
the opinion that an increased evaluation prior to October 31, 
1997, is not warranted for lumbosacral strain with 
degenerative disc disease under the provisions of Diagnostic 
Code 5295.  

In the Board's view, the symptomatology associated with the 
service-connected low back is consistent with a 20 percent 
rating.  The medical evidence prior to October 1997 shows 
that the veteran had back spasm with limitation of lateral 
spine motion as a result.  As such, the symptomatology 
currently exhibited by the service-connected back disability 
most closely approximates the criteria for a 20 percent 
rating.  

The Board has also considered application of additional 
diagnostic criteria pertaining to evaluation of back 
disabilities.  While the veteran had limitation of spine 
motion prior to October 1997, this limitation has been 
described as moderate by the VA examiner in November 1994.  
Despite his contentions that he lost balance and feeling 
while walking, the veteran was noted to be able to walk on 
his heels and toes without difficulty during examination in 
November 1994 and May 1996.  Thus, the evidence does not 
indicate that lumbosacral strain was productive of severe 
limitation of motion or the functional equivalent of severe 
limitation of motion prior to October 31, 1997, which would 
warrant the assignment of a 40 percent rating under 
Diagnostic Code 5292.  

As noted above, in determining whether a higher evaluation is 
warranted, the Board must also consider whether there is 
functional impairment of the lumbar spine as a result of less 
movement than normal, more motion than normal, weakened 
movement, excess fatigability, incoordination, or pain on 
movement.  See Deluca, supra, 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999).  While the veteran had pain with motion of his lumbar 
spine prior to October 31, 1997, the pain associated with the 
movement of the veteran's spine has been recognized with the 
assignment of a 20 percent rating.  In essence, there is no 
more than moderate functional impairment prior to October 
1997.  In addition, the evidence does not indicate that pain 
is productive of severe functional limitation which would 
warrant the assignment of a higher, or 40 percent rating 
during that period.  The Board also notes that lumbar spine 
range of motion is shown to be limited and there is no 
evidence of more motion than normal.  

While the veteran was noted to have only 50 percent of normal 
lateral bending with limited flexion to between 40 and 50 
degrees in November 1994, the examiner observed that there 
was an element of voluntary restriction on the veteran's part 
during testing suggesting less than optimal effort on his 
part.  Despite his limited motion, he could perform heel and 
toe walking and knee bends during examination in November 
1994 and May 1996.  Furthermore, a positive straight let 
raise rest caused only a mild degree of low back pain.  The 
veteran was noted to have good muscle strength in November 
1994 and May 1996.  Deep tendon reflexes were normal in March 
1995 and May 1996.  Furthermore, sensory and motor 
examination in November 1994 and May 1996 was normal.  Thus, 
the evidence does not indicate the manifestation of a severe 
degree of functional impairment as a result of weakness.  

In addition, the record does not include the manifestation of 
symptoms of intervertebral disc syndrome which would warrant 
a higher rating under Diagnostic Code 5293 prior to October 
31, 1997.  While the evidence prior to October 31, 1997, 
shows complaints of back pain radiating into his lower 
extremities, the evidence does not show symptoms consistent 
with severe intervertebral disc syndrome.  In August 1994, a 
private physician opined that the veteran had no neurological 
deficits.  Furthermore, VA examination in November 1994 
showed equal and active deep tendon reflexes in the lower 
extremities with good muscle strength.  Furthermore, deep 
tendon reflexes in March 1995 were normal, despite a positive 
straight leg raise test.  Similarly, the veteran was noted to 
have no paralysis with a relative normal gait (with the 
exception of favoring the left foot due to his hallux valgus 
disability) during examination in May 1996.  While the 
veteran had difficulty distinguishing between sharp and dull 
pain in his lower extremities, deep knee bends were normal 
and the examiner that sensory and motor examination was 
within normal limits.  In light of the foregoing, the Board 
concludes that a rating in excess of 20 percent under the 
provisions of Diagnostic Code 5293 are not met prior to 
October 31, 1997,

Furthermore, there is no evidence of ankylosis of the lumbar 
spine which would warrant an increased rating under 
Diagnostic Code 5286 or Diagnostic Code 5289.  Likewise, 
there is no evidence of residuals of fractured lumbar 
vertebra which would warrant the assignment of a higher 
rating under Diagnostic Code 5285.  

The Board notes that the veteran appeared at personal 
hearings before the RO.  His testimony was credible and 
consideration has been given to his contentions, as he is 
competent to report about that which he has personal 
knowledge, such as his symptomatology.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, in the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board has placed greater probative weight on 
the objective clinical findings recorded by various health 
care providers.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Ultimately, we are presented with evidence that the veteran 
retained good functional use of the back prior to October 31, 
1997, and he could perform acts of bending, kneeling, 
crawling, reaching, sitting, standing and lifting weight as 
evidenced by the May 1996 physical examination report.  His 
actual range of motion appears to be no different than his 
functional range of motion.  Therefore, the veteran's 
functional impairment is no more than moderate in degree.  In 
addition, since Diagnostic Code 5295 specifically 
contemplates osteoarthritic changes and loss of motion, the 
veteran may not receive a separate evaluation for limited 
motion under Code 5292 for the period prior to October 31, 
1997.  38 C.F.R. § 4.14.

For the reasons stated above, therefore, the Board finds that 
the preponderance of the available evidence weighs against 
granting an evaluation in excess of 20 percent disabling for 
lumbar strain and degenerative joint disease prior to October 
31, 1997.  As the preponderance of the evidence is 
unfavorable, there is no doubt to be resolved.  


Evaluation from October 31, 1997

The Board finds an evaluation in excess of 60 percent is not 
warranted.  In regard to a rating based on incapacitating 
episodes under the revised criteria, the maximum evaluation 
is 60 percent.  While the veteran has radiculopathy of back 
pain into his lower extremities, the Board notes that nothing 
in the record reflects that a doctor has prescribed bed rest.  
Thus, a higher evaluation based on incapacitating episodes is 
not warranted.  Furthermore, the Board notes that a 60 
percent evaluation is the maximum evaluation under Diagnostic 
Code 5293.  Thus, rating the veteran under intervertebral 
disc disorder would not result in a higher evaluation.

In addition, a higher evaluation is not warranted under 
Diagnostic Code 5292 or 5295, or based on the new rating 
formula for diseases of the spine.  A 40 percent evaluation 
is the maximum evaluation under Diagnostic Code 5292 and 
5295.  Even in consideration of any neurological impairment 
of the right and left lower extremity, an evaluation in 
excess of 60 percent is not warranted.  In addition, the 
Board notes that the veteran's back is not ankylosed.  Thus, 
an evaluation in excess of 60 percent is not warranted under 
the either the old or new criteria.

If separately rated on the basis of limitation of motion and 
neurologic deficit in the lower extremities, the combined 
disability does not warrant an evaluation in excess of 60 
percent.  In regard to neurological deficit, nothing in the 
veteran's outpatient treatment records reflect a significant 
change since the last formal VA examination in October 1997.  
Furthermore, while the veteran is noted to have bilateral 
radiculopathy of back pain into his lower extremities, the 
evidence does not show that this radiculopathy is consistent 
with moderately severe incomplete paralysis of the sciatic 
nerve.  In October 1997, a VA examiner concluded that the 
veteran's right sciatic neuritis was of mild severity.  While 
subsequent treatment records show complaints of bilateral 
numbness, reflexes were 1+ in August 1998 with intact 
sensation and 4/5 muscle strength in the right extremity.  
Based on the foregoing, the Board concludes that the 
veteran's severity of the sciatic nerve involvement of the 
left lower extremity is no more than mild and the sciatic 
nerve involvement of the right lower extremity is no more 
than moderate.  

As set forth above, the evaluation for limitation of motion 
would warrant a 40 percent disability rating.  This rating 
combined with 10 and 20 percent evaluations for the lower 
extremities respectively results in a combined evaluation of 
57 percent, rounded to 60 percent, the evaluation currently 
assigned.  The bilateral factor would not effect the overall 
evaluation.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
Consequently, the benefit sought on appeal is denied.



Claim for Earlier Effective Date for the Grant of TDIU

The relevant law provides that unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  The Board notes that the effective 
date of an award of increased compensation may, however, be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2).  The effective dates of total ratings 
are governed by the increased rating regulations.  See 38 
C.F.R. § 3.400(o)(1) & (2); Servello v. Derwinski, 3 Vet. 
App. 196 (1992).

The Court of Appeals for Veterans Claims (Court) has 
indicated that in order for entitlement to an increase in 
disability compensation to arise, the disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under § 5110(b)(2) which provides that 
the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  The 
Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required 
a review of all the evidence of record (not just evidence not 
previously considered) as to the disability in order to 
ascertain the earliest possible effective date.  

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was 
"ascertainable."  Hazen, 10 Vet. App. at 521.

Also, with regard to the terms "application" or "claim," 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment, or hospitalization will be accepted 
as an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  See 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

The provisions of 38 C.F.R. § 3.155(c) provide that when a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  The 
provisions of 38 C.F.R. § 3.157 provide that once a formal 
claim for compensation has been allowed, the date of 
outpatient or hospital examination will be accepted as a 
claim when such reports relate to examination or treatment 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year.

As noted above, in December 1999, the RO awarded a 60 percent 
rating for the veteran's low back disability and TDIU, both 
effective from October 31, 1997.  The veteran, however, 
contends that he is entitled to an effective date for TDIU as 
of April 20, 1994, the date of receipt of his claim for an 
increased rating for his low back disability.  

Prior to October 31, 1997, the veteran's service-connected 
disabilities included his service-connected low back 
disability, rated as 20 percent disabling, and hallux valgus 
of his left foot, rated as 10 percent disabling.  His 
combined service connected disability rating was 30 percent 
from April 1994.  Service connection for a cervical spine 
disability was denied in a Board decision issued in April 
1997. 

In regard to the grant for TDIU in a December 1999 rating 
decision, in which an effective date of October 31, 1997, was 
assigned, the RO and the Board have jurisdictional 
limitations as to what may be adjudicated or addressed on 
appeal.  Under the provisions of 38 C.F.R. § 4.16(a), on 
which a TDIU was granted, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities:  Provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  

There was simply no jurisdiction under 38 C.F.R. § 4.16(a) 
for the RO or the Board to grant a benefit or award a benefit 
to which the veteran was not yet entitled.  It was not until 
the grant of 60 percent disability rating for his low back 
disability effective October 31, 1997, in combination with an 
already-existing 10 percent rating for a left foot disability 
that triggered the jurisdictional threshold for the grant of 
a TDIU.  Therefore, the veteran was not entitled to an 
effective date prior to October 31, 1997.  See 38 C.F.R. § 
4.16(a).  

Next, under 38 C.F.R. § 4.16(b), it is the established policy 
of the Department of Veterans Affairs that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards is 
directed to submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  

Prior to October 31, 1997, the veteran did, in fact, fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The remaining question is whether a referral under 
38 C.F.R. § 4.16(b) to the Director, Compensation and Pension 
(C&P) Service, for extra-schedular consideration is 
warranted.  

The evidence prior to October 31, 1997, does not contain a 
competent opinion which attributed his unemployment to his 
service-connected disabilities only.  Of particular note is 
the report of a May 1996 private examination wherein the 
examiner found that the veteran was able to perform work 
activities such as sitting, standing, moving about, lifting, 
carrying, and handling objects without difficulty.  
Furthermore, the veteran was able to walk and bend.  

Next, medical records were reviewed.  While the veteran 
sought treatment for a myriad of medical problems, including 
low back and neck pain, there was no indication that he was 
unemployable due to service-connected disability prior to 
October 31, 1997.  

Although the veteran was unemployed and the Social Security 
Administration determined that he was entitled to Social 
Security disability benefits effective from October 1994, the 
record does not demonstrate that he was unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected low back and left foot disabilities alone 
consistent with his past work experience or his education 
during that period.  Rather, the Social Security 
Administration noted that the veteran's impairments affecting 
his employability included degenerative joint disease of the 
cervical spine.  As noted previously, service connection for 
cervical spine disability had been previously denied by the 
Board.  Simply put, there is no competent evidence that the 
veteran's service-connected low back disability and left foot 
disability alone or in combination prohibited him from 
obtaining or maintaining substantially employment prior to 
October 31, 1997.  Therefore, referral to C&P Services is not 
warranted.

In sum, the legal criteria have not been met for an effective 
date earlier than October 31, 1997, for the grant of TDIU.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 
3.400, 4.16 (2006).


ORDER

A rating in excess of 20 percent for lumbosacral strain and 
degenerative disc disease is denied for the period prior to 
October 31, 1997.

A rating in excess of 60 percent for lumbosacral strain and 
degenerative disc disease is denied for the period from 
October 31, 1997. 

An effective date prior to October 31, 1997, for the grant of 
TDIU is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


